--------------------------------------------------------------------------------



EXHIBIT 10.9

     THIS TERMINATION AGREEMENT (the “Agreement”), dated as of September 21,
2001 (the “Effective Date”), is hereby entered into by and between BIOCRYST
PHARMACEUTICALS, INC., a Delaware corporation having its principal place of
business at 2190 Parkway Lake Drive, Birmingham, Alabama 35244 (hereinafter
referred to as “BIOCRYST”) and ORTHO-McNEIL PHARMACEUTICAL, INC., a Delaware
corporation having its principal office at U.S. Route 202, Raritan, NJ 08869 and
THE R. W. JOHNSON PHARMACEUTICAL RESEARCH INSTITUTE, a division of ORTHO-McNEIL
PHARMACEUTICAL, INC., having its principal place of business at U.S. Route 202,
Raritan, NJ 08869 (hereinafter collectively referred to as “ORTHO”). BIOCRYST
and ORTHO are sometimes referred to herein individually as a “Party” and
collectively as the “Parties” and all references to BIOCRYST and ORTHO shall
include their respective Affiliates (hereinafter defined), where appropriate
under the terms of this Agreement.


W I T N E S S E T H

     WHEREAS, BIOCRYST and ORTHO previously entered into a license agreement
dated September 14, 1998 (the “License Agreement”);

     WHEREAS, On April 27, 2001 pursuant to Section 12.1 of the License
Agreement, ORTHO provided notice to BIOCRYST of its election to terminate the
License Agreement, with such termination effective as of the August 27, 2001,
and the parties, by letter agreement, subsequently extended the effective date
of termination until the Effective Date; and,

     WHEREAS, the Parties desire to clarify the rights and responsibilities of
each Party in respect of such termination in order to facilitate and expedite
the transfer to BIOCRYST of all activities under the License Agreement related
to the development, manufacture and marketing of a Neuraminidase Inhibitor
Product (collectively, the “Development Program”).

     NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
promises, covenants and agreement hereinafter set forth, the receipt and
sufficiency of which is hereby acknowledged, both Parties to this Agreement
hereby mutually agree as follows:


SECTION 1. DEFINITIONS

     Capitalized terms used in this Agreement shall have the meanings set forth
in the License Agreement unless otherwise defined in this Agreement or unless
the context clearly indicates to the contrary:

     1.1 “Agreement” shall mean this Termination Agreement.

     1.2 “Clinical and Clinical Support Studies” shall mean any and all
scientific evaluations of neuraminidase inhibitors, including Neuraminidase
Inhibitor Products, performed in connection with the Development Program, and
all related contracts, data and materials arising in connection therewith,
including but not limited to the clinical trials, clinical support studies and
the other items set forth on Schedule A, attached hereto.

     1.3 “Contracts” shall mean the contracts set forth on Schedule B, attached
hereto.

     1.4 “Data” shall mean all data, notes, databases and information in any
tangible or intangible form, including but not limited to paper, electronic and
magnetic media, arising out of or related to the Development Program, including
but not limited to that (i) arising out of or related to Clinical and Clinical
Support Studies, (ii) underlying or supporting the Regulatory Filings; (iii)
required in order to maintain the integrity of New Drug Application files as
required by law, rule or regulation, and (iv) which is set forth on Schedule D,
attached hereto.

21


--------------------------------------------------------------------------------


     1.5 “Domain Names” shall mean the Internet domain names set forth in the
Trademark Assignment Agreement, attached hereto as Schedule F.

     1.6 “Drug Substance” shall mean the approximately one thousand six hundred
(1,600) kilograms of GMP grade neuraminidase inhibitor drug substance
(manufactured and maintained in accordance with GMP requirements), approximately
900 kilograms of which has been manufactured according to the final synthesis
method, all of which has been manufactured by ORTHO during the term of the
License Agreement and which is being stored at ORTHO’s facilities in Spring
House, Pennsylvania as of the Effective Date.

     1.7 “Drug Tablets” shall mean the drug tablets specified in Schedule C,
attached hereto, including both placebos and tablets comprised of the
neuraminidase inhibitor manufactured by ORTHO or its Affiliates.

     1.8 “License Agreement Effective Date” shall mean the effective date of the
License Agreement, September 14, 1998.

     1.9 “Materials” shall mean those tangible materials generated by, purchased
by or allocated to the Development Program by ORTHO, its contractors and agents
as set forth on Schedule C.

     1.10 “Purchase Order” shall have the meaning set forth in Section 9.2.

     1.11 “Regulatory Filings” shall mean all filings with regulatory agencies,
departments, bureaus or other government entities, made in connection with the
Development Program by ORTHO, its agent and contractors in order to allow ORTHO
to market or sell a Neuraminidase Inhibitor Product anywhere in the world,
including but not limited to those regulatory filings set forth on Schedule E,
attached hereto.

     1.12 “Trademarks” shall mean the trademarks set forth in the Trademark
Assignment Agreement, attached hereto as Schedule F.


SECTION 2. TERMINATION OF LICENSE AGREEMENT

     2.1 The Parties hereby confirm that the License Agreement is hereby
terminated in its entirety pursuant to Section 12.1 of the License Agreement,
with such termination effective as of the Effective Date.

     2.2 The Parties hereby confirm and agree that all provisions, rights and
obligations which survive termination of the License Agreement pursuant to the
terms of the License Agreement shall continue to survive, except for Article 26
of the License Agreement which the Parties hereby agree shall not survive. All
surviving provisions in the License Agreement are hereby supplemented by the
terms of this Agreement.

22


--------------------------------------------------------------------------------



SECTION 3. PATENTS AND INVENTIONS

     3.1 ORTHO hereby acknowledges and agrees that (i) all of its rights to the
Existing Know-How, Improvements, Existing Patents, and Improvement Patents which
arose by virtue of the License Agreement are terminated; and (ii) BIOCRYST is
and shall be the exclusive owner of all right, title and interest in and to the
Existing Know-How, Improvements, Existing Patents, and Improvement Patents. To
the extent necessary to effectuate the foregoing, ORTHO hereby assigns to
BIOCRYST any and all right, title and interest throughout the world that ORTHO
may have in and to the Existing Know-How, Improvements, Existing Patents, and
Improvement Patents.

     3.2 ORTHO hereby acknowledges and agrees that (i) all of its rights to the
Joint Inventions and Joint Patents by virtue of the License Agreement are
terminated; and (ii) BIOCRYST is and shall be the exclusive owner of all right,
title and interest in and to the Joint Inventions and Joint Patents. To the
extent necessary to effectuate the foregoing, ORTHO hereby assigns to BIOCRYST
all of ORTHO’s right, title and interest throughout the world in and to the
Joint Inventions and the Joint Patents, including but not limited to the Joint
Inventions and Joint Patents set forth on Schedule G, attached hereto.

     3.3 BIOCRYST hereby grants to ORTHO a royalty-free, perpetual,
non-sublicenseable, non-transferable, fully paid-up limited license to use the
manufacturing process claimed in the patent application PCT/US00/15969, all
national filings thereof, and any continuations or divisionals reissues or
re-examinations of the foregoing, solely for ORTHO’s internal business purposes.
For purposes of clarity, internal business purposes shall not include
performance of such processes for any third party or supply of the product of
the process to any third party; however, internal purposes shall include sale of
ORTHO products which are derived from the use of the processes, but which are
materially changed from the product of the process.


SECTION 4. TRADEMARKS, DOMAIN NAMES AND GENERIC NAME

     4.1 The Parties hereby acknowledge that as of the Effective Date and
pursuant to the assignment agreement attached hereto as Schedule F (the
“Trademark Assignment”), ORTHO has assigned to BIOCRYST, at BIOCRYST’s expense,
all right, title and interest in and to the Trademarks and Domain Names and the
applications or registrations therefor, together with the goodwill of the
business symbolized by the Trademarks and Domain Names. The Trademark Assignment
includes the right to sue and recover damages for past and future infringements
of ORTHO’s rights in the Trademarks and the Domain Names and to bring any
proceeding in the United States Patent and Trademark Office or any equivalent
agency in any other country for cancellation or opposition or other proceeding
in connection with the Trademarks and the Domain Names. The right, title and
interest is to be held and enjoyed by BIOCRYST and BIOCRYST’s successors and
assigns as fully and exclusively as it would have been held and enjoyed by ORTHO
had this assignment not been made.

4.2 The Parties acknowledge that the USAN Council has adopted “peramivir” as the
United States Adopted Name for the neuraminidase inhibitor RWJ-270201 for
publication in the USP Dictionary of USAN and International Nonproprietary
Names. ORTHO agrees to provide BIOCRYST with reasonable assistance in updating
such publication, or as other otherwise reasonably requested by BIOCRYST in
relation to the use and maintenance of peramivir as a nonproprietary name.
BIOCRYST agrees to bear ORTHO’s reasonable and actual out-of-pocket costs
related thereto.


SECTION 5. CONTRACTS

     Excepting only the Excluded Contract Liabilities (defined below), ORTHO
hereby assigns and transfers to BIOCRYST all of ORTHO’s right, title and
interest in and to, and obligations under, the Contracts. BIOCRYST hereby
assumes all of the obligations of ORTHO under the Contracts arising from and
after the Effective Date, and agrees to make any payments, perform all
covenants, stipulations, agreements, and obligations under the Contracts
accruing after the Effective Date. In no event, however, shall BIOCRYST be
deemed to have assumed, with respect to the Contracts, (i) any obligation to
perform which accrued prior to the Effective Date, (ii) any financial
obligations, including obligations to make payments or reimburse expenses, which
accrued prior to the Effective Date; (iii) any liabilities arising out of the
actions or inactions of ORTHO, its agents and contractors; or (iv) any liability
or obligation attributable to ORTHO’s (or its agents’ or contractors’) breach of
any provision of the Contracts or any other agreements with any third parties,
((i) through (iv) shall be collectively referred to as the “Excluded Contract
Liabilities”).

23


--------------------------------------------------------------------------------



SECTION 6. CLINICAL AND CLINICAL SUPPORT STUDIES, DATA AND MATERIALS

     Excepting only the Excluded Development Program Liabilities (defined
below), ORTHO hereby assigns to BIOCRYST any and all right, title and interest
throughout the world that ORTHO may have in and to the Clinical and Clinical
Support Studies, Data and Materials. In no event, however, shall BIOCRYST be
deemed to have assumed, with respect to the Clinical and Clinical Support
Studies, Data and Materials, (i) any obligation to perform which accrued prior
to the Effective Date, (ii) any financial obligations, including obligations to
make payments or reimburse expenses, which accrued prior to the Effective Date;
(iii) any liabilities arising out of the actions or inactions of ORTHO its
agents and contractors or arising out of the infringement of any third party
intellectual property rights by ORTHO, its agents and contractors; or (iv) any
liability or obligation attributable to ORTHO’s (or its agents’ or contractors’)
breach of any agreements with any third parties, ((i) through (iv) shall be
collectively referred to as the “Excluded Development Program Liabilities”).


SECTION 7. REGULATORY FILINGS

     Excepting only the Excluded Regulatory Liabilities (defined below), ORTHO
hereby assigns to BIOCRYST any and all right, title and interest throughout the
world that ORTHO may have in and to the Regulatory Filings. In no event,
however, shall BIOCRYST be deemed to have assumed, with respect to the
Regulatory Filings, (i) any obligation to perform which accrued prior to the
Effective Date, (ii) any financial obligations, including obligations to make
payments or reimburse expenses, which accrued prior to the Effective Date; (iii)
any liabilities arising out of the actions or in actions of ORTHO, its agents
and contractors or arising out of the infringement of any third party
intellectual property rights by ORTHO, its agents and contractors; or (iv) any
liability or obligation attributable to ORTHO’s (or its agents’ or contractors’)
breach of any agreements with any third parties; or (v) any liabilities
attributable to any failure of ORTHO (or its agents or contractors) to comply
with any applicable laws, regulations or rules, (collectively, the “Excluded
Regulatory Liabilities”).


SECTION 8. CONFIDENTIALITY

     8.1 The Confidentiality provisions set forth in Article 6 of the License
Agreement are hereby incorporated into this Agreement by reference as if fully
set forth herein, and are hereby extended to cover all information transmitted
by either Party to the other in furtherance of either Party’s obligations under
this Agreement. The parties hereby agree that for confidential information
transmitted pursuant to this Agreement the Parties’ confidentiality obligations
shall remain in effect for five (5) years from the date of each such
transmission.

8.2 The Parties hereby understand and agree that ORTHO may keep copies of the
Data, Materials and Regulatory Filings and such items reasonably related
thereto, solely for archival and regulatory or legal compliance purposes.

24


--------------------------------------------------------------------------------



SECTION 9. DRUG SUBSTANCE

     9.1 ORTHO hereby agrees to maintain the Drug Substance, as specified in
Schedule C, and to sell to BIOCRYST or its agents or designee(s) (BIOCRYST, its
agents and designees shall be collectively referred to in this Section 9 as
“BIOCRYST”) Drug Substance as requested by BIOCRYST upon the terms and
conditions set forth herein. The provisions of this Section 9 shall apply until
the earlier of (i) such time that all Drug Substance has been purchased from
ORTHO or (ii) August 31, 2002. ORTHO shall not otherwise use the Drug Substance
for itself or on behalf of a Third Party, nor shall it sell the Drug Substance
to any Third Party.

     9.2 ORTHO agrees to supply BIOCRYST with such quantities of Drug Substance
as BIOCRYST may order by issuing a “Purchase Order” to ORTHO. ORTHO shall comply
with the terms set forth on each Purchase Order. Each Purchase Order will be
substantially in the form of Schedule H, attached hereto, which further sets
forth the terms and conditions that shall govern the purchases of Drug
Substance. In the event of a conflict between the terms of the Purchase Order
and the terms of this Agreement, this Agreement shall prevail. Purchase Orders
shall be delivered to ORTHO via fax, electronically or by any other mutually
agreeable method. ORTHO hereby agrees to fully cooperate with BIOCRYST in
supplying such Drug Substance to BIOCRYST, and agrees to promptly notify
BIOCRYST of any deficiencies in a Purchase Order and of any and all events that
would prevent ORTHO from timely or completely fulfilling any Purchase Order.

     9.3 Until the earlier of (a) such time that all Drug Substance has been
purchased from ORTHO or (b) August 31, 2002, ORTHO agrees to store the Drug
Substance in its facilities located in Springhouse, PA in a controlled
environment (with respect to temperature, humidity and otherwise) so as to
prevent degradation and contamination of the Drug Substance to the fullest
extent possible and as otherwise required by the FDA or other law, rule,
regulation or standards.

     9.4 BIOCRYST shall pay to ORTHO Four Thousand Dollars ($4,000) per kilogram
of Drug Substance delivered by ORTHO pursuant to a Purchase Order. ORTHO’s right
to payment for delivery of Drug Substance pursuant to a Purchase Order shall
accrue upon delivery of the Drug Substance, however, BIOCRYST shall not be
required to make payment in respect of such delivered Drug Substance unless and
until BIOCRYST enters into an agreement with a third party for such third party
to develop and market a Neuraminidase Inhibitor Product, at which time all
accrued amounts shall become due and payable within 60 days. Thereafter, accrued
payments shall be due and payable within thirty (30) days of receipt by BIOCRYST
of a correct and undisputed invoice from ORTHO. BIOCRYST agrees to provide ORTHO
with prompt notice of its entering into an agreement with a third party for such
third party to develop and market a Neuraminidase Inhibitor Product.

     9.5 BIOCRYST shall have the right to credit its out-of-pocket expenses
related to testing of the Drug Substance transferred or to be transferred to
BIOCRYST pursuant to this Agreement against the amounts payable to ORTHO
pursuant to Section 9.4, above.

     9.6 BIOCRYST agrees to bear the reasonable costs of shipping Drug Substance
from storage to BIOCRYST. BIOCRYST agrees to pay any sales tax or other state,
city or Federal taxes related to the purchase of Drug Substance, other than
taxes based on the income or real property of ORTHO. Such shipping costs and
taxes shall be set forth on each invoice and shall be due and payable as set
forth in Section 9.4, above.

25


--------------------------------------------------------------------------------


     9.7 Notwithstanding anything to the Contrary in this Agreement, ORTHO
agrees to provide BIOCRYST, free of charge and promptly upon BIOCRYST’s request
with:

     (a) such amounts of Drug Substance as BIOCRYST deems reasonably necessary
in order to complete the clinical studies with the designations PHI 026, PHI
030, and TX003 and such amounts of the Drug Substance for carcinogenicity
studies, animal studies and QA as referred to in item number 19 of Schedule C-5:
and,

     (b) reasonable amount of Drug Substance for BIOCRYST'S own use as
laboratory reference material and for BIOCRYST'S internal research purposes.


SECTION 10. PAYMENT PROVISIONS

     The parties acknowledge and agree that as of the Effective Date, each Party
is in complete satisfaction of all of its financial obligations to the other in
connection with the termination of the License Agreement and the transfer to
BIOCRYST of the Development Program. Except as explicitly provided for in this
Agreement, neither Party shall be entitled to seek any further fees, expenses or
reimbursements from the other in connection with the termination of the License
Agreement and the transfer to BIOCRYST of the Development Program including, but
not limited to, all inventions, patents, trademarks, clinical trials and support
studies, data, materials, contracts and regulatory filings.


SECTION 11. REPRESENTATIONS AND WARRANTIES

     11.1 Each Party hereby represents and warrants that it is a corporation
duly organized, validly existing and in good standing under the laws of the
state of Delaware and has full organizational power and authority to enter into
and perform this Agreement, and to carry out the transactions contemplated under
this Agreement.

     11.2 ORTHO hereby represents and warrants that (i) the execution, delivery
and performance by ORTHO of this Agreement, and the consummation by ORTHO of the
transactions contemplated herein, have been duly authorized by all requisite
organizational action; (ii) this Agreement and all of the obligations entered
into and undertaken in connection with the transactions contemplated herein to
which ORTHO is a party constitute, or will constitute upon the execution of such
agreements, the valid and binding obligations of ORTHO enforceable in accordance
with their respective terms, and (iii) the execution of and performance of the
transactions contemplated by this Agreement and compliance with its provisions
by ORTHO will not violate any provision of applicable law and will not conflict
with or result in any breach of any of the terms, conditions or provisions of,
or constitute a default under, or require a consent or waiver under, ORTHO’s
organizational documents or any indenture, lease, agreement or other instrument
to which ORTHO is a party or by which it or any of its properties is bound, or
any decree, judgment, order, statute, rule or regulation applicable to ORTHO.

     11.3 ORTHO hereby represents and warrants that: (i) it has made diligent
efforts to transfer to BIOCRYST (and will in the future) all Regulatory Filings,
Clinical and Clinical Support Studies, Data and Materials, according to the time
schedules set forth in Schedules E, A, D and C, respectively and should
additional items related to the foregoing be discovered by ORTHO or otherwise,
ORTHO will use diligent efforts to transfer such items to BIOCRYST and otherwise
assist BIOCRYST in connection therewith; (ii) it has filed all letters and other
documents with the FDA (and all foreign equivalents) in order to effect a
transfer of the Regulatory Filings to BIOCRYST; (iii) the Regulatory Filings,
Clinical and Clinical Support Studies, Data and Materials transferred to
BIOCRYST include all Regulatory Filings, Clinical and Clinical Support Studies,
Data and Materials initiated, conducted or generated in the Development Program;
and, (iv) it has or will otherwise fully comply with Article 14 of the License
Agreement together with all related time schedules set forth in this Agreement
and the Schedules hereto.

26


--------------------------------------------------------------------------------


     11.4 ORTHO hereby represents and warrants that it has the full power and
authority to assign to BIOCRYST all right title and interest in and to, and
obligations under, the Regulatory Filings, Clinical and Clinical Support
Studies, Data and Materials.

     11.5 ORTHO hereby represents and warrants that, to the best of its
knowledge, and except for the interests of BIOCRYST, it has the full power and
authority to assign to BIOCRYST all right title and interest in and to the Joint
Inventions, Joint Patents, Existing Know-How, Existing Patents, Improvements and
Improvement Patents free and clear of all liens, claims and encumbrances of any
nature. ORTHO further represents and warrants that it has not granted and will
not grant any right to any Third Party in or to the Joint Inventions, Joint
Patents, Existing Know-How, Existing Patents, Improvements and Improvement
Patents.

     11.6 ORTHO hereby represents and warrants (i) that it has the full power
and authority to assign to BIOCRYST all right, title and interest in and to, and
obligations under, the Contracts, (ii) that it has satisfied all financial
obligations under, and all liabilities arising out of, the Contracts which
accrued prior to the Effective Date, and (iii) that it is not in breach of any
of the Contracts.

     11.7 ORTHO hereby represents and warrants that it has complied and in the
future will continue to comply with all applicable laws, rules and regulations
in connection with its, or its agents and contractors, conduct of the
Development Program.

     11.8 ORTHO hereby represents and warrants that there is no threatened or
pending litigation related to the Development Program including but not limited
to the Licensed Products, the Contracts and the Clinical and Clinical Support
Studies.

     11.9 ORTHO hereby represents that all Drug Substance and other drug
materials transferred to BIOCRYST hereunder and in connection with the
termination of the License Agreement and the transfer to BIOCRYST of the
Development Program at the time of transfer to BIOCRYST that are labeled for use
in human clinical trials, pursuant to Schedule C, and not labeled for laboratory
use or otherwise shipped under quarantine pursuant to Schedule C, met (or will
meet) all applicable FDA requirements and were approved to be administered to
humans in connection with clinical trials. However, it is understood that,
pursuant to Schedule C some Drug Substance may be shipped to BIOCRYST in
quarantine status.

     11.10 THE EXPRESS REPRESENTATIONS AND WARRANTIES STATED IN THIS ARTICLE 11
ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE.


SECTION 12. INDEMNIFICATION

     12.1 BIOCRYST agrees to indemnify, defend and hold ORTHO and its directors,
officers, employees and agents (the “ORTHO Indemnitees”) harmless from and
against any losses, costs, claims, damages, liabilities or expenses (including
without limitation, fees and disbursements of counsel incurred by ORTHO
Indemnitees in any action or proceeding between ORTHO and ORTHO Indemnitees and
ORTHO Indemnitees and any third party or otherwise) (collectively,
“Liabilities”) arising out of, or in connection with Third Party claims relating
to: (i) any breach by BIOCRYST of the confidentiality provisions of this
Agreement, (ii) personal injury or other liability, which occurs after the
Effective Date, to a participant in any clinical trial conducted by BIOCRYST of
a neuraminidase inhibitor which was the subject of the Development Program;
(iii) Liabilities, accruing after the Effective Date based upon BIOCRYST’S or
its agents or contractor’s, use, sale, distribution or marketing of any
neuraminidase inhibitor which was the subject of the Development Program; (iv)
BIOCRYST’s failure to comply with any law, regulation or rule; and, (v) the
gross negligence or intentional misconduct of BIOCRYST.

27


--------------------------------------------------------------------------------


     12.2 ORTHO agrees to indemnify, defend and hold BIOCRYST and its directors,
officers, employees and agents (the “BIOCRYST Indemnitees”) harmless from and
against any losses, costs, claims, damages, liabilities or expense (including
without limitation, fees and disbursements of counsel incurred by BIOCRYST
Indemnitees in any action or proceeding between ORTHO and BIOCRYST Indemnitees
and BIOCRYST Indemnitees and any third party or otherwise) (collectively,
“Liabilities”) arising out of, or in connection with Third Party claims relating
to: (i) the Development Program prior to the Effective Date; (ii) any breach by
ORTHO of its representations and warranties under this Agreement; (iii) any
breach by ORTHO of the confidentiality provisions of this Agreement, (iv) any
breach by ORTHO in the performance or observation of any covenant, agreement,
obligation or provision in any of the Contracts to be performed or observed by
ORTHO, (v) the Clinical and Clinical Support Studies prior to the Effective
Date, (vi) ORTHO’s failure to comply with any law, regulation or rule, (vii) the
administration of Drug Tablets, Drug Substance or any other drug tablets
manufactured by ORTHO from Drug Substance, to humans, to the extent that such
Liabilities are attributable to any failure of ORTHO in properly manufacturing
or storing the foregoing, or any failure of ORTHO to meet any and all
requirements of the FDA with respect to manufacture or storage of the foregoing,
and (viii) the negligence or intentional misconduct of ORTHO.

     12.3 An indemnitee that intends to claim indemnification under this
Agreement shall promptly notify indemnifying party of any claim, demand, action
or other proceeding for which the Indemnitee intends to claim such
indemnification, and the indemnifying party shall have the right to participate
in, and, to the extent the indemnifying party so desires, to assume sole control
of the defense thereof with counsel selected by the indemnifying party;
provided, however, that the Indemnitee shall have the absolute right to retain
its own counsel, with the fees and expenses to be paid by the Indemnitee. The
indemnity obligations under this Agreement shall not apply to amounts paid in
settlement of any loss, claim, damage, liability or action if such settlement is
effected without the consent of the indemnifying party, which consent shall not
be unreasonably withheld or delayed. The Indemnitee, its employees and agents,
shall cooperate fully with the indemnifying party and its legal representatives
in the investigation of any action, claim or liability covered by an
indemnification from the indemnifying party. The Indemnifying party shall not,
without the prior written consent of the Indemnitee, effect any settlement of
any pending or threatened action, suit or proceeding in respect of which any
Indemnitee is or could have been a party and indemnity could have been sought
hereunder by such Indemnitee, unless such settlement includes an unconditional
release of such Indemnitee from all liability on claims that are the subject
matter of such action, suit or proceeding.


SECTION 13. FURTHER ASSURANCES

     13.1 In addition to the actions specifically provided for elsewhere in this
Agreement, from and after the Effective Date, each of the parties hereto shall
take, or cause to be taken, all actions, and to do, or cause to be done, all
things reasonably necessary, proper or advisable under applicable laws,
regulations and agreements to consummate and make effective the transactions
contemplated by this Agreement and to reasonably aid BIOCRYST in its assumption
and continuation of the Development Program, including the execution and
delivery of instruments of conveyance, assignment and transfer, cooperation in
all filings with, and to obtain all consents, approvals or authorizations of,
any governmental authority or any other person under any permit, license,
agreement, indenture or other instrument, at the expense of the requesting
party.

28


--------------------------------------------------------------------------------


     13.2 In the event that following the Effective Date ORTHO discovers any
document, data, contract, invention, patent, or any other item related to the
Development Program, which has not been transferred to BIOCRYST but which ORTHO
is obligated to transfer and/or assign to BIOCRYST pursuant to the License
Agreement, or makes any invention that would be characterized as a Joint
Invention under the License Agreement, ORTHO shall promptly notify BIOCRYST and
assign and transfer the foregoing to BIOCRYST.

     13.3 In the event that ORTHO is contacted by any third party (including for
example, the FDA), in any fashion regarding the subject matter of the
Development Program, ORTHO shall promptly notify BIOCRYST of the of the nature
and substance of such contact or inquiry and shall comply with its
confidentiality obligations set forth herein.


SECTION 14. INTERPRETATION

     The construction, validity and performance of this Agreement shall be
governed in all respects by the laws of the State of New York, without giving
effect to principles of conflict of laws.


SECTION 15. DISPUTE RESOLUTION

     The Dispute Resolution provisions set forth in Article 19 of the License
Agreement are hereby incorporated into this Agreement by reference, and shall
apply to this Agreement as if fully set forth herein.


SECTION 16. NOTICES

     16.1 Any notice required or permitted to be given under this Agreement
shall be mailed by registered or certified mail, postage prepaid, addressed to
the Party to be notified at its address stated below, or at such other address
as may hereafter be furnished in writing to the notifying Party or by telefax
(with confirmation sent by mail) to the numbers set forth below or to such
changed telefax numbers as may thereafter be furnished.


  If to BIOCRYST:


  BIOCRYST Pharmaceuticals, Inc.
2190 Parkway Lake Drive
Birmingham, Alabama 35244
Telefax No.: (205) 444-4640
Attention: Chief Executive Officer


  If to ORTHO:


  President
ORTHO-McNeil Pharmaceutical, Inc.
U.S. Route 202 South
Raritan, NJ 08869-0602
Telefax No.: (908) 218-1416


Any such notice shall be deemed to have been received when it has been delivered
in the ordinary course of post or received by telefax.

29


--------------------------------------------------------------------------------



SECTION 17. WAIVER

     The failure on the part of BIOCRYST or ORTHO to exercise or enforce any
rights conferred upon it hereunder shall not be deemed to be a waiver of any
such rights nor operate to bar the exercise or enforcement thereof at any time
or times thereafter.


SECTION 18. ENTIRE AGREEMENT

     This Agreement constitutes the entire agreement between the Parties hereto
concerning the subject matter hereof and any representation, promise or
condition in connection therewith, not incorporated herein, shall not be binding
upon either Party.


SECTION 19. ASSIGNMENT

     This Agreement, and all rights and obligations hereunder, is personal to
ORTHO and shall not be assigned in whole or in part by ORTHO to any other person
or company (other than Affiliates of ORTHO) without the prior written consent of
BIOCRYST. When assigned as permitted herein this Agreement shall be binding on
each Party’s successors and assigns.


SECTION 20. TITLES

     It is agreed that the marginal headings appearing at the beginning of the
numbered Articles hereof have been inserted for convenience only and do not
constitute any part of this Agreement.


SECTION 21. UNENFORCEABLE PROVISIONS

     Any provision hereof which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provisions
in any other jurisdiction.


SECTION 22. OTHERS

     As used in this Agreement, singular includes the plural and plural includes
the singular, wherever so required by fact or context.


SECTION 23. EXECUTION

     This Agreement shall be executed in two (2) counterparts each of which
shall for all purposes be deemed an original.

     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their respective duly authorized officers or representatives as of
the day and year first above written.

30


--------------------------------------------------------------------------------



    BIOCRYST PHARMACEUTICALS, INC.       WITNESS By:
          —————————————
Title:
          —————————————
Date:
          —————————————



    ORTHO-McNEIL PHARMACEUTICAL, INC.       WITNESS By:
          —————————————
Title:
          —————————————
Date:
          —————————————



    R.W. JOHNSON PHARMACEUTICAL RESEARCH INSTITUTE, DIVISION OF ORTHO-McNEIL
PHARMACEUTICAL, INC.       WITNESS By:
          —————————————
Title:
          —————————————
Date:
          —————————————




31